Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 6, 2020

                                     No. 04-19-00468-CR

                                     John Anthony VEGA,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR5622
                        Honorable Mark R. Luitjen, Judge Presiding


                                        ORDER

      Appellant’s motion to permit a late-filed brief is granted.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court